Title: From George Washington to William Smith, 18 August 1782
From: Washington, George
To: Smith, William


                  
                     Revd Sir,
                     Head Qrs Newburgh 18th augt 82
                  
                  I have had the honor to receive your favor of the 8th ulto by Colo. Tilghman, who arrived here abt ten days ago, & to whom I have committed the charge of forwarding this answer.
                  To the Gentlemen who moved the matter, & to the assembly for adopting it, I am much indebted for the honor conferred on me by giving my name to the College at Chester.  at the same time that I acknowledge the honor I feel a grateful sensibility for the manner of bestowing it; which, as it will remain a monument of their esteem, cannot but make a deep impression on my Mind; only to be increased by the flattering assurance of the lasting and extensive usefulness of the Seminary.
                  If the trifling sum of Fifty Guineas will be considered as an earnest of my wishes for the prosperity of this seminary, I shall be ready to pay it to the order of the Visitors whenever it is their pleasure to call for it—it is too trifling to stand in any other point of view, nor would I wish it to do so.  with much pleasure should I consent to have my name enrolled among the worthy Visiters and Governors of this College, but convinced as I am that it never will be in my power to give the attendance wch by Law is required, my name could only be inserted to the exclusion of some other, whose abilities & proximity might enable him to become a more useful member.
                  When that period shall arrive when we can hail the blest return of Peace, it will add to my pleasures to see this infant Seal of learning rising into consistency, & proficiency in the Sciences under the nurturing hands of its founders.  I have the honor to be Sir yr most obedt Ser.
                  
                     Go: Washington
                  
               